Citation Nr: 1104573	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  08-13 074	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from October 1968 to July 1974 and 
from March 1975 to July 1993.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a September 2006 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  

The Veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in December 2010.  A 
transcript of the testimony is in the claims folder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran contends that he has developed obstructive sleep 
apnea as a result of active service.  He states that he sought 
treatment for feeling tired and run down nearly 20 years before 
his discharge from service, and although no one suspected sleep 
apnea at that time he argues it must have been the cause.  The 
Veteran notes that he had severe snoring and poor sleep habits 
throughout active service, but that sleep apnea was not suspected 
or identified until several years after discharge.  

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) 
(2010).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010).  

Under the VCAA, VA is obliged to provide an examination when the 
record contains competent evidence that the claimant has a 
current disability or signs and symptoms of a current disability, 
the record indicates that the disability or signs and symptoms of 
disability may be associated with active service; and the record 
does not contain sufficient information to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  The evidence of a link 
between current disability and service must be competent.  Wells 
v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, at 83. 

In this case, the Veteran has a current diagnosis of obstructive 
sleep apnea.  

The evidence also includes the Veteran's service treatment 
records, which confirm that the Veteran sought treatment in March 
1974 for complaints of feeling run down.  The evidence also 
includes numerous lay statements from family, friends, and 
service members who shared sleeping quarters with the Veteran.  
All agree that the Veteran has had very severe snoring and other 
unusual sleep habits dating from many years prior to retirement 
from service.  

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Board finds that the several lay statements submitted to 
demonstrate that the Veteran has had severe snoring and other 
unusual sleep habits since active service are competent, as it 
reports observable symptomatology.  It is also credible.  As 
such, these lay statements are evidence of signs and symptoms of 
the claimed sleep apnea that may be associated with active 
service.  However, these lay witnesses are not competent to state 
definitively that the snoring observed during service was due to 
sleep apnea.  This would require a level of medical knowledge 
that is not available to a lay witness.

Therefore, as the claims folder does not contain sufficient 
evidence to make a decision in this case, the Board finds that 
the Veteran should be scheduled for an examination with a sleep 
specialist in order to determine the nature and etiology of his 
claimed sleep apnea.  

Accordingly, the case is REMANDED for the following actions:

1.  The Veteran should identify all 
sources of private treatment for sleep 
apnea or other sleep disorder dating from 
discharge from active service to the 
present.  After obtaining any necessary 
permission from the Veteran, obtain any of 
these records not previously obtained and 
place them in the claims folder.  All 
attempts at obtaining records, whether 
successful or not, should be documented in 
the claims folder.

2.  Schedule the Veteran for a VA 
examination with a sleep specialist or 
other appropriate examiner.  All indicated 
tests and studies should be conducted.  
The claims folder should be made available 
to the examiner.  After completion of the 
record review and examination of the 
Veteran, please express the following 
opinions:

a) What is the current diagnosis of the 
Veteran's sleep disorder, if any?

b) With consideration of the service 
treatment records and lay statements 
regarding snoring, is it as likely as not 
the Veteran has a chronic sleep disability 
as a result of or was manifested during 
active service?  Were the symptoms of 
feeling run down or snoring in service a 
manifestation of obstructive sleep apnea 
or other sleep disorder found?

The reasons and bases for the opinion 
should be provided in full.  If the 
examiner is unable to express the 
requested opinion without resort to 
speculation, the reasons and bases for 
this opinion should be provided, and any 
evidence required to express the opinion 
should be identified.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action unless otherwise 
notified.  VA will notify the Veteran if further action is 
required on his part.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


